Citation Nr: 1122509	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  06-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In July 2009, the Board remanded the claims of entitlement to service connection for a left knee condition and PTSD for further development.  In an August 2010 Decision Review Officer Decision, service connection was granted for osteoarthritis of the left knee.  As a result, that issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

In a January 2011 supplemental statement of the case, the RO continued to deny service connection for PTSD.  Thus, the issue of entitlement to service connection for PTSD remains on appeal and is addressed by the Board in this decision.

The United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the issues to reflect a broad definition of the claim. 

The Board notes that the Veteran has an appeal pending at the RO concerning his right knee.  Such matter has not yet been certified to the Board, and the record before the Board does not include the relevant procedural documents applicable to that appeal.  Accordingly, no action on that issue will be taken at this time.  Such issue will be the subject of a separate decision once appellate action on that claim is completed at the RO and that issue is certified to the Board by the RO.   

Additional evidence was added to the claims file after the last supplemental statement of the case was in issued in January 2011.  In a March 2011 post-remand brief, the Veteran's representative submitted a waiver of initial RO consideration of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, to include major depressive disorder and dysthymia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The most probative medical evidence preponderates against finding that the Veteran suffers from PTSD as a result of service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in February 2006 and September 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post-service treatment records and a VA examination report.  In May 2009, the Veteran testified at a video conference hearing. 

The Board notes that the remand instructions with respect to the PTSD claim were substantially complied with.  VA treatment records were obtained and a VA examination was conducted.  Moreover, attempts were made to verify the Veteran's claimed stressor pertaining to Private Martinez.  While it is unclear whether VA records from 1976 from the Philadelphia VA Medical Center were obtained, such records were requested on remand as pertaining to the Veteran's knee claim.  Thus, such records are not relevant to the instant claim.  Finally, the Board notes that the Veteran was not provided notice pursuant to Dingess/Hartman as requested in the remand instructions.  However, as the Veteran's claim for PTSD is denied, any question as to an appropriate evaluation or effective date to be assigned is rendered moot.  Thus, failure to provide notice as to how to establish a disability rating or effective date is harmless, and the Veteran is not prejudiced by the failure to provide such notice.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressors.  The rule now provides that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  38 C.F.R. § 3.304(f)(3) (2010).  The regulatory change does not impact this case, however, as the Veteran's stressor is not related to hostile military or terrorist activity.

The Veteran reports that he has PTSD due to two incidents that occurred during service.  First, he claims that while he was with the 101st Airborne he had an incident while jumping and he found that his parachute had a hole in it.  He stated that when he finally opened his reserve chute, he hit the ground and received multiple injuries.   Second, he alleges that he witnessed a severe injury of a female, Private Martinez, while she was making a training jump during May or June 1974.      

In its July 2009 remand, the Board observed that there has been no corroboration of the Veteran's contention that his parachute had a hole in it, nor do his records confirm that he was taken to a hospital at that time.  Rather, his service treatment records note that he sought treatment in July 1974 for knee pain resulting from a "stand up" landing one month prior.  The Board requested that the RO attempt to verify the Veteran's allegation of witnessing the injury of Private Martinez.  The Board also requested that the Veteran should be scheduled for a VA psychiatric examination to determine if he suffers from PTSD as a result of a hard landing while parachuting or any other stressor that was verified.

In developing the claim, the RO requested verification of the claimed stressor from the United States Joint Services Records Research Center (JSRRC).  JSRRC responded that it coordinated its research with the United States Combat Readiness Center (CRC) from May 10 to July 1, 1974.  The CRC did not document an incident in which a Private Martinez was injured in a parachute accident at Ft. Campbell, Kentucky during the reported period.  JSRRC also reported that it researched the United States Military Casualty reports from May 10 to July 1, 1974.  Those reports also did not document an incident in which Private Martinez was injured in a parachute accident at Ft. Campbell, Kentucky during the reported period.

In a September 2010 statement, the Veteran clarified that the reported parachute incident occurred in Ft. Benning, Georgia and not Ft. Campbell. 

Further attempts by the RO to verify this incident in Ft. Benning have been unsuccessful.  In November 2010 correspondence, the Department of the Army responded that a search of the accident reports from February to May 1974, and did not find any accident matching the accident description provided by the RO.  In November 2010 correspondence, the U.S. Army Combat Readiness/Safety Center reported that it could not locate a parachute incident report records for the incident claimed by the Veteran.    

VA treatment reports show that the Veteran has been diagnosed and treated for PTSD.    

The Veteran submitted a statement from a friend who was stationed with him at Ft. Campell.  The friend related that the Veteran suffered a parachute injury and that since the injury he has suffered symptoms such nightmares and flashbacks.  However, the friend did not indicate that he witnessed the event.

A statement was also received from the Veteran's mother who reported that his physical and mental health was comprised by his active service.  She reported that he has been unable to work or make sound decisions due to his PTSD.

The Veteran underwent a VA psychiatric examination in April 2010.  He related that while he was on training exercise in June 1974, he made a jump and his parachute opened but there were holes in the canopy causing him to fall to the ground at a faster rate than the others.  He stated that when he fell his helmet turned and his legs were twisted.  He reported experiencing considerable fear during the fall.  The examiner noted a review of the Veteran's electronic medical records revealed that he was seen by several psychiatrists who did not believe that he had PTSD.  Although they (past psychiatrists) did note that he claimed having some symptoms, they were unclear as to the extent of whether the Veteran actually had PTSD.  The examiner reported findings similar to those past psychiatrists in that the Veteran did report some symptoms of PTSD, but it was unclear if the Veteran met the full diagnostic criteria for PTSD.  Based on the results of a clinical evaluation of the Veteran, a review of the claims folder and the electronic medical history, the examiner concluded that it was not as likely as not that the Veteran met the full diagnostic criteria for PTSD.   He was diagnosed as having major depressive disorder.  

Initially, the Board notes that there is no evidence corroborating the Veteran's allegations of witnessing a parachute injury to Private Martinez.  Thus, the Board must conclude that this stressor is unverifiable.  
  
With respect the Veteran's stressor involving his parachute having holes and suffering injuries after hitting the ground hard, the Board finds that there are inconsistencies in his reports that impact the credibility of his contentions.  Specifically, in December 2007 he told a clinician during his treatment in a residential program that his parachute had holes in it and he was unable to deploy his reserve parachute.  However, in his substantive appeal and in other reports, he indicated that he was able to pull his reserve parachute.  He has indicated that he was helped off the drop zone because he could not walk and taken to a hospital where nothing was shown to be broken.  However, his service record shows he actually sought treatment a month after his hard landing.  There is no evidence corroborating that he was seen immediately as he now contends.  Moreover, the Board notes other general inconsistencies that further raise a question as to the Veteran's credibility in this case.  Specifically, the Veteran told the VA examiner in 2010 that his relationship with his girlfriend ended due to his nightmares and his hitting her at night; however, the examiner noted that the outpatient treatment records showed his reports that the relationship ended due to substance use issues.  He also stated in March 2005 that he worked for highway repair and stopped working in 2004 due to family problems.  However, during the PRRP program in 2007, he stated he stopped working due to an injury.  Thus, while the record establishes that the Veteran suffered a hard parachute landing, the credibility of the current contentions as to the circumstances surrounding the hard landing is suspect.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

While VA clinical record show diagnoses and treatment for PTSD, the basis for such diagnosis, when specified, included the Veteran's report of the unverified stressor concerning Private Martinez and/or his current contentions as to the circumstances surrounding his hard landing which are of questionable reliability.  An April 2010 VA examiner opined that the Veteran's symptoms did not satisfy the diagnostic criteria for PTSD.  This examination was thorough, addressed the specific requirements for a diagnosis of PTSD, and included a review of the claims file.  Therefore, that examination is the most persuasive evidence on the issue of whether or not a diagnosis of PTSD is appropriate based on the only verified stressor, his hard landing.  The weight of the evidence demonstrates that the Veteran does not currently suffer from PTSD under the diagnostic requirements of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition for a diagnosis of PTSD.  Accordingly, entitlement to service connection for PTSD is denied.

The Board has considered the Veteran's assertions as well as those of his mother and friend.  However, as lay persons without the appropriate medical training and expertise, they simply are not competent to provide a probative medical opinion on the diagnosis or etiology of psychiatric disorders, as such matters require medical expertise.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Accordingly, their opinions are entitled to little, if any, probative weight.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran's claim for service connection for a psychiatric disorder other than PTSD, to include major depressive disorder and dysthymia, warrants further development.

In November 2010 correspondence, the Veteran alleged that his psychiatric disorder, to include depression, is secondary to his service-connected bilateral knee conditions.  

The RO did not directly address the question of secondary service connection.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  That is, a case encompasses "all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled."  Id.  Moreover, "the Board is required to adjudicate all issues reasonably raised by a liberal reading of the appellant's substantive appeal, including all documents and oral testimony in the record prior to the Board's decision."  Brannon v. West, 12 Vet. App. 32, 34 (1998); see also Solomon v. Brown, 6 Vet. App. 396 (1994).  Furthermore, the Veteran has not been provided notice of the requirements for a psychiatric disorder (other than PTSD) to include on a secondary basis.  Upon remand, the Veteran should be issued a VCAA notification letter that provides the evidence and information needed to substantiate a claim for a psychiatric disorder (other than PTSD), to include on a secondary service connection basis.  

VA treatment reports document diagnoses of dysthymia.  Moreover, on VA examination conducted in April 2010, the Veteran was diagnosed as having major depressive disorder.  At the VA examination, the Veteran reported symptoms that included a depressed mood, anhedonia, lack of motivation and irritability since his military service.  The Veteran has not been provided with a VA medical examination assessing whether he has a psychiatric disorder (other than PTSD) related to his military service or secondary to a service-connected disorder.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that a medical examination is necessary to determine whether the Veteran has a psychiatric disorder, other than PTSD, that is related to service or is caused or aggravated by his service-connected bilateral knee disabilities.  See Allen v. Brown, 7 Vet. App. 439 (1995). 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter that advises him of the information and evidence needed to substantiate a claim for service connection for a psychiatric disorder other than PTSD on a direct and secondary basis. 

2.  Schedule the Veteran for an appropriate VA examination to assess a psychiatric disorder other than PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder (other than PTSD) arose during service or is otherwise the result of military service.  If not, the examiner should opine whether any diagnosed psychiatric disorder (other than PTSD) was caused by the appellant's service-connected bilateral knee disabilities or aggravated (permanently worsened beyond the natural progression of the disease) by the service-connected bilateral knee disabilities.  If the examiner finds that a current psychiatric disorder is aggravated by the Veteran's service connected bilateral knee disabilities, he/she should quantify the degree of aggravation.  A detailed rationale for any opinion expressed should be provided.  

3.  After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim of entitlement to service connection for a psychiatric disorder, other than PTSD, to include on a secondary basis.  If the benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


